      Case 4:20-cv-00196-HLM-WEJ Document 1 Filed 08/31/20 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION


PAUL PHILLIPS,                           )
                                         )
                            Plaintiff,   )
                                         )
vs.                                      )   No.
                                         )
ENGINEERED FLOORS, LLC,                  )
                                         )
                          Defendant.     )


                                  COMPLAINT

      Plaintiff files this Complaint against Defendant for violations of the Family

and Medical Leave Act of 1993, as amended (FMLA), and alleges the following:

                             Jurisdiction and Parties

      1.     The Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. Section 1331.

      2.     Defendant is a Georgia limited liability company that has a facility

located at 1025 Enterprise Drive, Dalton, GA 30721. Its registered agent for

service of process in Georgia is Bennie M. Laughter, 115 W. King Street, Dalton,

GA, 30720.
      Case 4:20-cv-00196-HLM-WEJ Document 1 Filed 08/31/20 Page 2 of 7




                                      Facts

      3.     Plaintiff was employed by Defendant as an operator at its facility in

Dalton, Georgia from approximately October 20, 2010 through August 12, 2020.

      4.     Defendant employed 50 or more employees for each working day

during each of 20 or more calendar workweeks in 2019 and in 2020.

      5.     Defendant employed more than 50 employees within a 75-mile radius

of Plaintiff’s worksite.

      6.     Plaintiff had well over 1,250 hours of service with Defendant during

the 12-month period before he requested leave in July of 2020.

      7.     On approximately July 1, 2020, Plaintiff went to work and noticed he

was having symptoms of a sinus infection that were getting progressively worse

throughout the day. After work he went to Park Ridge Medical Center where he

was given a Covid-19 test. The doctor also gave him a steroid shot and a

prescription for steroids to be continued at home. Plaintiff was ordered to

quarantine in his home for at least 14 days.

      8.     On July 4, 2020, Plaintiff returned to the hospital as his symptoms

worsened. Soon after Plaintiff arrived at the hospital, a doctor informed him that

his Covid-19 test results were positive. The doctor instructed plaintiff to continue

his steroid treatment and to quarantine at home for 14 days.



                                         2
       Case 4:20-cv-00196-HLM-WEJ Document 1 Filed 08/31/20 Page 3 of 7




       9.       On Monday, July 6, 2020, Plaintiff called to inform Defendant about

his condition and that he would absent from work. When he called, Defendant put

Plaintiff in contact with a nurse who was working at Defendant’s plant in their

Covid-19 office. She advised Plaintiff to quarantine before returning to work.

       10.      On July 20, 2020, Plaintiff received a call from his supervisor, Guy

Abernathy. Abernathy told him it was time to return to work. Plaintiff informed

Abernathy that he was still having symptoms and would have to continue his

quarantine until he was cleared to return to work by his doctor.

       11.      On July 23, 2020, Plaintiff went to a Covid-19 testing site at Brainerd

High school in Chattanooga to receive another test.

       12.      On July 30, 2020, Plaintiff received positive test results and was

advised to quarantine for 14 days. Plaintiff sent an email to an employee in

Defendant’s human resources department with the documentation of his positive

test results.

       13.      On August 12, 2020, Plaintiff called Defendant’s human resources

department to discuss when he would return to work. The employee in human

resources told Plaintiff he had been terminated.

       14.      Defendant never provided Plaintiff with a written FMLA eligibility

notice, a notice of rights and responsibilities, or a designation notice.



                                            3
      Case 4:20-cv-00196-HLM-WEJ Document 1 Filed 08/31/20 Page 4 of 7




      15.   If Defendant had not terminated Plaintiff’s employment, he would

have continued to work in his position as an operator after taking the leave to

which he was entitled under the FMLA.

      16.   Plaintiff has sustained and continues to sustain lost wages/income and

lost benefits as a result of Defendant’s termination of his employment.

                       Defendants’ Violations of the FMLA

 A. FMLA Coverage and Eligibility

      17.   Defendant was a covered employer of Plaintiff as defined by 29

U.S.C. § 2611(4)(A) (i) and (ii) and 29 CFR 825.104(a) and (d).

      18.    Pursuant to 29 U.S.C. § 2611(2), Plaintiff was an eligible employee

under the FMLA.

      19.   Plaintiff had a serious medical condition as defined by 29 U.S.C. §

2611(11).

      20.   Pursuant to 29 U.S.C. §§ 2612(a)(1)(C) and (D) and 2614(a)(1),

Plaintiff was entitled to FMLA leave of up to 12 weeks for his medical condition,

and he was entitled to be restored to the same or an equivalent position after he

returned from FMLA leave.

 B. Count 1—Interference with Plaintiff’s Exercise of FMLA Rights

      21.   Defendant terminated Plaintiff’s employment in order to prevent



                                         4
      Case 4:20-cv-00196-HLM-WEJ Document 1 Filed 08/31/20 Page 5 of 7




Plaintiff from taking FMLA leave.

      22.     By terminating Plaintiff’s employment, Defendant unlawfully

interfered with, restrained, and/or denied the exercise of or the attempt to exercise

Plaintiff’s FMLA rights, in violation of 29 U.S.C. § 2615(a)(1).

      23.     Defendants violated 29 C.F.R. § 825.300(b) by failing to provide

Plaintiff with a written eligibility notice as required by the regulation.

      24.     Defendants violated 29 C.F.R. § 825.300(c) by failing to provide

Plaintiff with a written FMLA rights and responsibilities notice as required by the

regulation.

      25.     Defendants violated 29 C.F.R. § 825.300(d) by failing to provide

Plaintiff with a written FMLA designation notice as required by the regulation.

      26.     Pursuant to 29 C.F.R. § 825.300(e), Defendants’ failure to follow the

notice requirements set forth in 29 C.F.R. § 825.300 (b)-(d) constituted

interference with, restraint of, and denial of Plaintiff’s FMLA rights in violation of

29 U.S.C. § 2615(a)(1).

      27.     As a result of Plaintiff’s violation of 29 U.S.C. § 2615(a)(1), Plaintiff

has sustained and continues to sustain lost wages/income and lost benefits.

 C. Count 2—Retaliation in Response to Plaintiff’s Exercise of FMLA
    Rights

      28.     By taking leave due to his medical condition, Plaintiff engaged in


                                           5
      Case 4:20-cv-00196-HLM-WEJ Document 1 Filed 08/31/20 Page 6 of 7




protected activity under the FMLA.

      29.    Defendant terminated Plaintiff’s employment in retaliation for him

taking leave for his medical condition.

      30.    By terminating Plaintiff’s employment, Defendant unlawfully

discharged Plaintiff in violation of 29 U.S.C. § 2615(a)(2).

      31.    As a result of Plaintiff’s violation of 29 U.S.C. § 2615(a)(2), Plaintiff

has sustained and continues to sustain lost wages/income and lost benefits.

 D. Plaintiff’s Entitlement to Recover Damages Under the FMLA

      32.    Pursuant to 29 U.S.C. § 2617(a)(1)(A)(i), Plaintiff is entitled to

recover lost wages and lost employment benefits.

      33.    Pursuant to 29 U.S.C. § 2617(a)(1)(A)(ii), Plaintiff is entitled to

recover interest.

      34.    Pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii), Plaintiff is entitled to

recover liquidated damages.

      35.    Pursuant to 29 U.S.C. § 2617(a)(3), Plaintiff is entitled to recover

attorney’s fees, expert fees, and costs.

                                Prayer for Relief

      WHEREFORE, Plaintiff prays for a judgment against Defendant for

damages that include the following:



                                           6
Case 4:20-cv-00196-HLM-WEJ Document 1 Filed 08/31/20 Page 7 of 7




(a) back pay;

(b) front pay;

(c) loss of benefits;

(d) interest;

(e) liquidated damages;

(f) expert fees;

(g) attorneys’ fees and costs; and

(h) all further legal and equitable relief to which she may be entitled.



                                 Respectfully submitted,

                                 /s/ R. Scott Jackson, Jr.
                                 R. Scott Jackson, Jr., (GA 387630)
                                 4525 Harding Road, Suite 200
                                 Nashville, TN 37205
                                 (615) 313-8188
                                 (615) 313-8702 (facsimile)
                                 rsjackson@rsjacksonlaw.com

                                 John McCown, GA Bar (GA 486002)
                                 Warren & Griffin, P.C.
                                 300 West Emery Street, Suite 108
                                 Dalton, GA 30720
                                 (706) 529-4878
                                 (706) 529-3890 (facsimile)
                                 john.mccown@warrenandgriffin.com

                                 Attorneys for Plaintiff



                                     7
